Citation Nr: 0917989	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as bronchitis, emphysema, 
asthma, and respiratory lung problem to include as due to 
exposure to herbicides.

3.  Entitlement to service connection for a nerve disorder 
(to include entitlement to a disability rating greater than 
30 percent for service-connected residuals, gunshot wound, 
left thigh).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to April 1970, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Veteran indicated on his November 2002 
and October 2005 VA Form 9s that he wished to testify at a 
BVA hearing.  In June 2008 correspondence, he withdrew the 
hearing request.

This case was previously before the Board in September 2008 
at which time the issues addressed in this decision were 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  

When the case was previously before the Board, it noted the 
following:  In May 1996 correspondence the Veteran submitted 
a claim for service connection for "frozen feet."  Also, 
during the August 2005 Informal Conference the Veteran noted 
his disagreement with the RO's reduction of benefits due to 
incarceration effective November 1, 2000.  Finally, the 
Veteran appears to be arguing that his son, S.O.H. is a 
"helpless child" under 38 U.S.C.A. § 101(4) (West 2002).  
The Board notes that a review of the claims folders reveals 
three prior rating decisions dated in April 1990, August 
1995, and May 2000 in which the RO denied claims for 
entitlement to benefits for a helpless child.  Therefore, it 
appears that the Veteran wishes to reopen this previously 
denied claim.  There matters are not currently developed or 
certified for appellate review.  Accordingly, these issues 
are referred to the RO for appropriate action.  


The issues of entitlement to service connection for hepatitis 
C and a nerve disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of COPD in service and no competent 
medical evidence linking any current COPD to an incident of 
the Veteran's active service.


CONCLUSION OF LAW

Service connection for chronic obstructive pulmonary disease 
(COPD), claimed as bronchitis, emphysema, asthma, and 
respiratory lung problem is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his 
current COPD is related to his service in the United States 
Army from March 1968 to April 1970.  Specifically, the 
Veteran claims that his COPD is related to the Veteran's 
presumed exposure to herbicides in Vietnam.         

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  AL 
Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The Veteran's service treatment records show that he was 
treated for an upper respiratory infection in April 1968, 
however his separation examination showed normal "lungs and 
chest."  In January 1975, approximately five years after 
service, the Veteran was hospitalized at a VA facility in 
January 1975 for chronic bronchitis, recurrent, right.  
Examination revealed clear breath sounds bilaterally and no 
rales in the lung with no respiratory distress.  The earliest 
evidence of a COPD is a VA outpatient treatment record dated 
in July 2005 which notes a history of COPD.    

The Board finds that the preponderance of the evidence is 
against service connection for COPD on a presumptive basis.  
Though the Veteran served in the Republic of Vietnam during 
the Vietnam War and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes 
that the Veteran has not been diagnosed with a respiratory 
disorder for which a presumption based on herbicide exposure 
is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of a chronic respiratory lung disorder in 
service.  As above, while the Veteran was treated for an 
upper respiratory infection during service, his separation 
examination showed normal "lungs and chest."  Additionally, 
while the Veteran was treated for bronchitis in January 1975, 
this occurred approximately five years after service and 
there is no indication that this episode was chronic.  As 
above, examination revealed clear breath sounds bilaterally 
and no rales in the lung with no respiratory distress.  
Furthermore, there is no indication of COPD until July 2005, 
approximately 35 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Finally, there is no medical evidence in 
the record that links any current chronic respiratory 
disorder to an incident of the Veteran's active military 
service.  

The Veteran's claim for service connection implicitly 
includes the assertion that his COPD is related to service, 
but his personal opinion as a lay person not trained in 
medicine does not provide competent evidence needed to 
establish a link between this disorder and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  Thus, the Veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for COPD.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in October 2008 and the claim was 
readjudicated in a December 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  This notice included the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's COPD and any incident of 
active duty. Indeed, in view of the 35 year gap between the 
claimed disorder and active duty, relating the Veteran's COPD 
to his service would be entirely speculative. Therefore, 
there is no duty to provide an examination or a medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for COPD, claimed as bronchitis, 
emphysema, asthma, and respiratory lung problem, is denied.


REMAND

The Veteran's service treatment records reveal that he 
sustained a serious gun shot wound to the left thigh with 
left sciatic nerve contusion and involvement of the left 
brosunda femoris artery and vein in May 1969.  He also 
sustained a much lesser wound of the right thigh at that 
time.  Immediately upon his discharge from service the 
Veteran submitted a claim for service connection for 
residuals of these gun shot wounds.  He was afforded a VA 
examination in July 1970 which showed left sciatic nerve 
injury with residual motor and sensory deficit below the 
knee.  By rating decision dated in September 1970 the RO 
granted service connection for "residuals, gun shot wound, 
left thigh, Muscle Group XIV with contusion left sciatic 
nerve and left femoral artery" (40 percent disabling) and a 
"scar of the right thigh, residuals, gun shot wound" (10 
percent disabling).  Subsequent rating decisions refer to the 
left thigh disability simply as "residuals, gun shot wound, 
left thigh;" however, it does not appear that service 
connection for a sciatic nerve disorder of the left thigh was 
ever severed.   

The Veteran submitted a claim for service connection for a 
nerve disorder in November 2001.  He did not specify which 
nerve he was claiming service connection for.  By rating 
decision dated in April 2002 the RO denied service connection 
for a "nerve disorder" noting that while the Veteran's 
service treatment records showed a contusion to the sciatic 
nerve at the time of the gun shot wounds, however the 
separation examination of March 1970 showed no nerve 
disability as a result of this contusion.  

Given the fact that the Veteran is already service-connected 
for a left sciatic nerve disorder (in the September 1970 
rating decision), the RO should seek clarification from the 
Veteran as to the specific nerve disorder the Veteran is 
claiming.  If it is determined that the Veteran is claiming 
entitlement to an increased rating for his service-connected 
left sciatic nerve disorder, appropriate action should be 
taken as that claim is not before the Board.   

Finally, as above, service treatment records show that the 
Veteran sustained gun shot wounds to the left and right 
thighs.  Records also show that the Veteran had to have his 
thigh opened and drained because of extensive infection.  It 
is quite possible that the Veteran received a blood 
transfusion as a result of these injuries and blood 
transfusions are a risk factor for hepatitis C.  Furthermore, 
a July 2005 VA outpatient treatment report notes hepatitis C.  
Given the uncertainty as to the etiology of the Veteran's 
hepatitis C, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the 
Veteran as to the specific nerve disorder 
he was claiming when he submitted his 
November 2001 claim for service 
connection for a nerve disorder.  
Specifically, clarify whether the Veteran 
was referring to his left sciatic nerve 
or another nerve.  If it is determined 
that the Veteran is claiming entitlement 
to an increased rating for his service-
connected left sciatic nerve disorder, 
appropriate action should be taken as 
that claim is not before the Board.   

2.  Schedule the veteran for an 
appropriate VA examination to address the 
nature and likely etiology of the claimed 
hepatitis C.  The claims folder should be 
made available to the examiner.  The 
examiner should examine the veteran and 
conduct all necessary laboratory testing. 

Based on the examination and review of 
the record, the examiner should discuss 
the etiology and the onset of the 
Veteran's hepatitis C.  A history of the 
Veteran's potential risk factors of 
hepatitis C infection should be detailed 
in full.  The examiner must list and 
discuss all documented and reported pre-
service, in-service, and post-service 
risk factors (the Veteran sustained 
gunshot wounds to both thighs in 
service).  The examiner is then requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail. 

3.  After the development requested 
above has been     completed, the 
AMC/RO should readjudicate the 
Veteran's claims.  If the benefits 
sought continue to be denied, the 
AMC/RO should issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


